Citation Nr: 0515832	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, claimed as secondary to a service-connected right 
foot disability.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disability, claimed as secondary to a service-connected right 
foot disability.   
 
3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability, 
claimed as secondary to a service-connected right foot 
disability.   
 
4.  Entitlement to service connection for bilateral knee 
disabilities, claimed as secondary to a service-connected 
right foot disability.   
 
5.  Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to a service-connected 
right foot disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1968.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for a low 
back disability, claimed as secondary to a service-connected 
right foot disability, and for service connection for a right 
leg disability, claimed as secondary to a service-connected 
right foot disability.  Service connection was also denied 
for a neck disability, bilateral knee disabilities, and 
bilateral hip disabilities, all claimed as secondary to a 
service-connected right foot disability.  In April 2005, the 
veteran testified at a Board videoconference hearing.  

The Board observes that service connection for a neck 
disability was previously denied in a December 1996 RO 
decision.  Although the veteran submitted a timely appeal to 
such RO decision, he later withdrew his appeal in March 1997 
and the decision became final (see also the veteran's 
testimony before the RO in March 1997, Transcript at page 
one).

The January 2002 RO decision, noted above, denied service 
connection for a neck disability on a de novo basis.  
However, the Board must address whether the veteran submitted 
new and material evidence to reopen his claim for service 
connection for a neck disability.  See Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  

Additionally, in a June 2003 decision, the RO apparently 
found that the claims for service connection for a low back 
disability and a right leg disability were reopened.  
However, the Board must make its own determination as to such 
issues.  See Barnett, supra.  

The present Board decision addresses the issues of whether 
new and material evidence has been submitted to reopen claims 
for service connection for a low back disability, a right leg 
disability, and a neck disability, all claimed as secondary 
to a service-connected right foot disability.  The issues of 
the merits of the claims for entitlement to service 
connection for a low back disability, claimed as secondary to 
a service-connected right foot disability, and entitlement to 
service connection for a right leg disability, claimed as 
secondary to a service-connected right foot disability, and 
entitlement to service connection for bilateral knee 
disabilities and bilateral hip disabilities are the subject 
of the remand at the end of the decision.  



FINDINGS OF FACT

1.  A July 1999 Board decision denied service connection for 
a low back disability, claimed as secondary to a service-
connected right foot disability.  Evidence submitted since 
then includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

2.  A July 1999 Board decision denied service connection for 
a right leg disability, claimed as secondary to a service-
connected right foot disability.  Evidence submitted since 
then includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The RO denied service connection for a neck disability, 
claimed as secondary to a service-connected right foot 
disability, in December 1996.  The veteran submitted a timely 
appeal to the RO decision, but he later withdrew his appeal 
in March 1997.  Evidence submitted since then is cumulative 
or redundant of previously considered evidence, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material has been submitted to reopen the claim 
for service connection for a low back disability, claimed as 
secondary to a service-connected right foot disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  New and material has been submitted to reopen the claim 
for service connection for a right leg disability, claimed as 
secondary to a service-connected right foot disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a neck disability, 
claimed as secondary to a service-connected right foot 
disability, and the December 1996 decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A decision by the Board and unappealed RO decisions are 
final, with the exception that a claim may be reopened if new 
and material evidence is submitted.  If the claim is 
reopened, it will be reviewed based on all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7104, 7105; Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)  [The 
Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]  



I.  Low Back Disability and Right Leg Disability

The Board denied service connection for a low back disability 
and for a right leg disability, both claimed as secondary to 
a service-connected right foot disability, in July 1999.  
Such decision is considered final.  

The veteran is service-connected for a right foot disability 
(postoperative residuals of bony exostosis, right foot, with 
arthrodesis of the first metatarsal joint and traumatic 
arthritis).  

The evidence of record at the time of the July 1999 Board 
decision included the veteran's service medical records.  The 
service medical records did not show treatment for any low 
back or right leg problems.  Such records did refer to 
treatment, as well as surgery, for right foot problems, 
including arthritis.  On a medical history form at the time 
of the February 1969 separation examination, the veteran 
checked that he had arthritis or rheumatism.  The reviewing 
examiner noted that the veteran had arthritis for the past 
two years with occasional swollen joints and an operation in 
March 1968.  The February 1969 objective separation 
examination report included notations that the veteran's 
spine and other musculoskeletal systems were normal.  

Subsequent post-service private and VA treatment records 
showed treatment for low back and right leg problems as well 
as the veteran's service-connected right foot disability.  
June 1986 and September 1993 VA general medical examination 
reports related diagnoses including arthritis of the lumbar 
spine.  A December 1996 VA orthopedic examination report 
noted that the veteran's claims file was reviewed.  The 
diagnoses included a right foot disability and evidence of 
degenerative arthritis of the axial skeleton.  The examiner 
stated that he did not believe that the involvement of the 
veteran's right foot, in any way, accounted for his 
degenerative changes, along the axial skeleton or the major 
joints (leg-spine).  

In a March 1997 statement, R. L. Wilson, M.D., stated that 
the veteran's lumbar spine and right leg arthritis might be 
related to an abnormal gait caused by his right foot injury.  

The evidence submitted since the July 1999 Board decision 
includes additional private and VA treatment records.  Such 
medical evidence reflects continued treatment for low back 
and right leg problems as well as the veteran's service-
connected right foot disability.  A March 2000 VA treatment 
entry noted that the veteran had a history of arthritis pain 
which bothered him.  It was noted that his right foot pain 
altered his gait so that he presently had pain in his right 
knees, hips, and back.  The diagnoses included degenerative 
joint disease of multiple joints, exacerbated by antalgic 
gait from an old right foot injury.  

A January 2002 VA orthopedic examination report related 
diagnoses which included lumbosacral spine degenerative 
disease at L4-L5, L5-S1; interarticular changes in the hips 
with periarticular changes present; and the veteran's right 
foot disability.  The examiner noted that the veteran 
continued to experience the effects of a generalized 
osteoarthritic process.  The examiner, after a review of the 
claims file, stated that in his opinion there was no 
etiological relationship specifically between the generalized 
osteoarthritic process and the condition of the right foot.  

In a July 2003 statement, Dr. Wilson reported that the 
veteran had been a patient of his since 1989.  Dr. Wilson 
indicated that the veteran had suffered a right foot injury 
which caused an abnormal gait and might be the cause of his 
hip and back problems.  

The opinion of the examiner pursuant to the January 2002 VA 
examination, noted above, provides negative evidence against 
the veteran's claims.  However, the Board notes that the VA 
examiner addressed a generalized osteoarthritic process as 
opposed to specific low back or right leg disabilities.  

Additionally, the Board observes that the March 2000 VA 
treatment entry and the July 2003 statement from Dr. Wilson 
raise the question of a possible relationship between the 
veteran's low back disability his service-connected right 
foot disability.  The Board notes that such records do not 
specifically refer to a right leg disability.  However, right 
knee and hip problems are discussed.  The Board concedes that 
such medical evidence raises the question of a possible 
relationship between a right leg disability and the veteran's 
service-connected right foot disability.  

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The Board finds that the 
evidence submitted since the July 1999 decision includes some 
evidence which is new, since it is not cumulative or 
redundant, and some of such evidence is also material, since 
it is so significant that it must be considered in order to 
fairly decide the merits of the claims for service 
connection.  The Board concludes that new and material 
evidence has been submitted since the July 1999 Board 
decision, and thus the claims for service connection for a 
low back disability, claimed as secondary to a service-
connected right foot disability, and for a right leg 
disability, claimed as secondary to a service-connected right 
foot disability, are reopened.  

This does not mean that service connection is granted.  
Rather, the merits of the claim for service connection will 
have to be reviewed on a de novo basis after completion of 
additional development, as discussed in the below remand.  

II.  Neck Disability

The RO denied service connection for a neck disability 
(cervical spine), claimed as secondary to a service-connected 
right foot disability, in December 1996.  The veteran did 
appeal the December 1996 decision, but he expressly withdrew 
his appeal in March 1997.  Therefore the December 1996 
decision is considered final.  

The evidence considered at the time of the veteran's December 
1996 RO decision included the veteran's service medical 
records which did not show treatment for any neck problems.  
As noted in the decision above, the veteran was treated for 
right foot problems on numerous occasions.  

Subsequent private and VA treatment records which referred to 
treatment for neck or cervical spine problems.  June 1986 and 
September 1993 VA general medical examination reports related 
diagnoses including degenerative arthritis of the cervical 
spine.  A December 1996 VA orthopedic examination report 
noted diagnoses which included evidence of degenerative 
arthritis of the axial skeleton as well as the veteran's 
service-connected right foot disability.  The examiner, after 
a review of the claims file, stated that he did not believe 
that the involvement of the veteran's right foot, in any way, 
accounted for his degenerative changes, along the axial 
skeleton, or the major joints (spine).  

In a March 1997 statement, Dr. Wilson specifically stated 
that he did not think that the veteran's cervical spine was 
related to his right foot injury.  

The evidence submitted since the December 1996 RO decision 
includes private and VA treatment records which show 
treatment for neck problems as well as the veteran's service-
connected right foot disability.  A March 2000 VA treatment 
entry indicated that that veteran had a history of arthritis 
pain which bothered him.  It was noted that his right foot 
pain altered his gait so that he presently had pain in his 
right knees, hips, and back.  The examiner noted that the 
veteran also complained of pain in his neck.  The diagnoses 
included degenerative joint disease of multiple joints, 
exacerbated by antalgic gait from an old right foot injury.  
There was no reference to a relationship between the 
veteran's neck complaints and his service-connected right 
foot disability.  

A January 2002 VA orthopedic examination report indicated 
diagnoses including cervical spine, degenerative disk 
disease, C5-C6, and degenerative joint facets.  After a 
review of the claims file, the examiner stated that in his 
opinion there was no etiological relationship specifically 
between the veteran's generalized osteoarthritic process and 
the condition of his right foot.  A July 2003 statement from 
Dr. Wilson did not refer to veteran's neck problems.  

With regard to the veteran's own statements and testimony 
regarding this issue, the Board must note that he does not 
have the medical expertise to provide a medical opinion that 
could provide a basis to reopen this claim.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board notes that the evidence submitted since the 
December 1996 RO decision includes additional treatment for 
neck (cervical spine) problems and is very similar to the 
records before the RO in December 1996.  The Board observes 
that such additional records are cumulative and redundant.  
While such additional medical records may be new, they are 
not material, as they do not indicate that the veteran's neck 
disability was caused or permanently worsened by his service-
connected right foot disability.  The additional records are 
not so significant that they must be considered to fairly 
decide the merits of the claim for service connection.  The 
Board concludes that new and material has not been submitted 
since the December 1996 RO decision.  Thus, the claim for 
service connection for a neck disability, claimed as 
secondary to a service-connected right foot disability, has 
not been reopened, and the December 1996 RO decision is 
final.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has meet the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in an April 
2003 statement, a June 2003 statement of the case, a February 
2005 statement, a March 2005 supplemental statement of the 
case, and at the April 2005 Board hearing, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted.  The discussions in the 
rating decision, the statement of the case, the supplemental 
statement of the case and the April 2005 Board hearing have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for a low back disability is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

The claim for service connection for a right leg disability 
is reopened, and to this extent only, the benefit sought on 
appeal is granted.  

The application to reopen the claim for service connection 
for a neck disability is denied.  


REMAND

As the Board has determined that the previously denied claims 
for service connection for a low back disability and for a 
right leg disability have been reopened, the second step for 
the Board in this case is to assess the new and material 
evidence in the context of the other evidence of record and 
make new factual determinations.  See Masors v. Derwinski, 
2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. 
App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).  The other issues on appeal are entitlement to 
service connection for bilateral knee disabilities and 
bilateral hip disabilities.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran was last afforded a VA orthopedic 
examination in January 2002.  The diagnoses included 
lumbosacral degenerative disease at L4-L5, L5-S1; right knee, 
left knee, pathological process not found; left knee extra-
articular finding osteochondroma posterior tibial proximal 
surface; interarticular changes in the hips with 
periarticular changes present; and the veteran's right foot 
disability.  The examiner noted that the veteran continued to 
experience the effects of a generalized osteoarthritic 
process.  The examiner, after a review of the claims file, 
stated that in his opinion there was no etiological 
relationship specifically between the generalized 
osteoarthritic process and the condition of the right foot.  

The Board notes that the examiner addressed a generalized 
osteoarthritis process, but did not specifically refer to a 
low back disability, a right leg disability, bilateral hip 
disabilities, and any bilateral knee disabilities.  

A March 2000 VA treatment entry noted that the veteran's 
right foot disability altered his gait so that he presently 
had pain in his right knees, hips, and back.  The diagnoses 
included degenerative joint disease of multiple joints, 
exacerbated by antalgic gait from an old right foot injury.  
A July 2003 statement from Dr. Wilson indicated that the 
veteran had suffered a right foot injury which caused an 
abnormal gait and "may" be the cause of his hip and back 
problems.  In this regard, while such an opinion supports the 
veteran's case, the Board finds this opinion too speculative 
to provide a basis to grant this claim.  Cleary, a right foot 
disorder "could" cause a veteran additional problems.  The 
question in this case, however, is whether it is at least as 
likely as not that this has occurred in this case. 

The Board notes, in light of the above, that the veteran 
should be provided a VA examination with an etiological 
opinion as to his secondary service connection claims for a 
low back disability, a right leg disability, bilateral knee 
disabilities, and bilateral hip disabilities.  

Additionally, at the April 2005 Board hearing, the veteran 
testified that he had recently received VA treatment for his 
back disability.  As additional VA records may be available, 
the Board is of the view that any such records must be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

The Board also notes that the veteran referred to a VA 
examination dated on September 6, 2001 at the April 2005 
hearing.  The examiner, pursuant to the January 2002 VA 
orthopedic examination, noted that he saw the veteran on 
September 6, 2001, and that a copy of such examination was 
included.  However, the examiner actually included a VA 
orthopedic examination conducted by him on September 18, 
2000.  The examiner apparently incorrectly listed the date of 
the previous September 2000 examination.  The Board notes 
that a May 2003 RO memorandum noted that there was no exam, 
progress notes, or consults for that period of time.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated him 
for low back, right leg, bilateral knee, 
and bilateral hip problems that the VA 
does not have.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed low back, 
right leg, bilateral knee, and bilateral 
hip disabilities, if any.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of all currently diagnosed low back, right 
leg, bilateral knee, and bilateral hip 
disabilities, including the relationship, 
if any, between all such disorders and the 
veteran's period of service or his service 
connected right foot disorder.  
The examiner should specifically opine as 
to whether or not any current low back, 
right leg, bilateral knee, and bilateral 
hip disabilities were caused by or 
permanently worsened by any of the 
veteran's service-connected disorders.  

3.  The RO should then review the claims 
for entitlement to service connection for 
a low back disability and entitlement to 
service connection for a right leg 
disability (on a de novo basis), 
entitlement to service connection for 
bilateral knee disabilities, and 
entitlement to service connection for 
bilateral hip disabilities.  If the claims 
are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


